United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-3332
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                               Joshua Del Chandler

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                    for the Southern District of Iowa - Eastern
                                  ____________

                            Submitted: March 8, 2022
                             Filed: March 11, 2022
                                 [Unpublished]
                                 ____________

Before LOKEN, BENTON, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

      Joshua Chandler appeals the sentence imposed by the district court1 after he
pleaded guilty to a child pornography offense. His counsel has moved for leave to

      1
        The Honorable Stephanie M. Rose, Chief Judge, United States District Court
for the Southern District of Iowa.
withdraw, and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
arguing that the sentence was unreasonable. Chandler has filed a pro se brief, in
which he argues that the sentence should have been shorter based on several factors.

       Upon careful review, we conclude that the district court properly considered
the relevant factors, and did not err in imposing a sentence within the Guidelines
range. See United States v. Ruiz-Salazar, 785 F.3d 1270, 1273 (8th Cir. 2015) (per
curiam); United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc);
United States v. Lincoln, 413 F.3d 716, 717 (8th Cir. 2005).

      We have also independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and have found no non-frivolous issues for appeal. The judgment is
affirmed, and counsel’s motion to withdraw is granted.
                      ______________________________




                                        -2-